DETAILED ACTION
Election/Restrictions
Claims 2-4, 6, 15, 21-25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims contain subject matter that were not originally presented with the application for examination.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 2-4, 6, 15, 21-25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1, 5, 7, 16, 18 is/are rejected under 35 U.S.C. 103 as obvious over Linne Et al., “Extraction of Volatiles from Regolith or Soil on Mars, the Moon, and Asteroids” in view of Peters (US 4290417 A) and Hyatt (US 20190017729 A1).
Regarding claim 1, Linne discloses a system to extract frozen water from a soil in a low pressure environment and collect the water (see “Beamed Energy” concept on pg. 19), comprising: 
an enclosure configured to be positioned on the soil at a first location, the enclosure configured to define an enclosed space above the soil at the first location, the enclosure being configured to transmit solar energy from an exterior of the enclosure into the enclosed space and to retain heat within the enclosed space (shown in blue); 
a container with an internal chamber (“cold trap”), the container configured to be interconnected to the enclosure such that water vapor within the enclosed space can move into the internal chamber for collection, wherein the container is configured (i.e., capable) to freeze water vapor in the internal chamber; and 
a solar concentrator (shown in red) operable to direct solar energy to the enclosure to heat the soil within the enclosed space and cause frozen water in the soil to sublimate to a gaseous state.

Linne fails to disclose:
a radiator operable to cool the internal chamber to a temperature that is lower than a temperature of soil within the enclosed space defined by the enclosure.
wherein the solar concentrator is positioned at a second location, the solar concentrator operable to direct solar energy to the enclosure to heat the soil within the enclosed space at the first location and cause frozen water in the soil at the first location to sublimate to a gaseous state

Peters teaches a solar collection system, comprising: a container (49, Fig. 6) with an internal chamber for holding water (22), an enclosure (43) for heating and vaporizing water, and wherein the container includes a radiator (47, 47’) operable to cool the internal chamber to a temperature that is lower than a temperature within the enclosed space defined by the enclosure.  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Linne wherein the container includes a radiator operable to cool the internal chamber to a temperature that is lower than a temperature of soil within the enclosed space defined by the enclosure.  With the modification, the radiators would protrude out of the hot container (cold trap) and into the cold environment.  The radiators would help quickly cool the water vapor inside the container, so that it can condense into a liquid or freeze for storage in the tank. The result is faster collection of water.
Hyatt teaches a solar concentrator (4, 41-43) configured to be a positioned at a second location for directing solar energy onto a receiver (5) that is positioned at a first location.  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Linne to include an additional solar concentrator, wherein the solar concentrator is configured to be positioned at a second location, the solar concentrator operable to direct solar energy to the enclosure to heat the soil within the enclosed space at the first location and cause the frozen water in the soil at the first location to sublimate to a gaseous state.  The motivation to combine is so that more light is collected and concentrated onto the soil, thereby resulting in faster sublimation of the water in the soil.

Regarding claim 5, modified Linne discloses wherein the solar concentrator is a mirror (see Hyatt). 
Regarding claim 7, modified Linne disclose wherein the solar concentrator is configured to be positioned at the second location with a second elevation that receives at least some sunlight such that the solar concentrator is spaced from the enclosure, the enclosure being configured to be positioned in the first location with first elevation that receives substantially no sunlight, wherein the first elevation is lower than the second location (the solar concentrator and the enclosure are separate components and can be positioned in any location and at any elevation, so long as the enclosure can receive solar radiation redirected from the solar concentrator).
Regarding claim 16, Linne fails to disclose wherein a vane extends from an interior surface of the container into the internal chamber, the vane configured to transmit heat to the radiator.  
Peters teaches a solar collection system, comprising: a container (49, Fig. 6) with an internal chamber for holding water (22), wherein the container includes a radiator (52, 52’), and wherein a vane (51, 51’) extends from an interior surface of the container into the internal chamber, the vane configured to transmit heat to the radiator.  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Linne wherein a vane extends from an interior surface of the container into the internal chamber, the vane configured to transmit heat to the radiator.  The vane and the radiators would help quickly cool the water vapor, so that it can condense into a liquid or freeze for storage in the tank. The result is faster collection of water.
Regarding claim 18, modified Linne disclose wherein the solar concentrator is configured (i.e., capable) to be positioned at least 10 m from the enclosure (the solar concentrator and the enclosure are separate components and can be positioned in any location and at any elevation, so long as the enclosure can receive solar radiation redirected from the solar concentrator).   
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linne Et al., “Extraction of Volatiles from Regolith or Soil on Mars, the Moon, and Asteroids” in view of Peters (US 4290417 A) and Hyatt (US 20190017729 A1), as applied to claim 1, and further in view of Schwartz (US 20140048121 A1).  
Regarding claim 8, Linne fails to disclose wherein the enclosure comprises a material that is impermeable to water vapor, and wherein the material of the enclosure can transmit solar energy from the solar concentrator through the enclosure and into the enclosed space

Linne suggests wherein the enclosure comprises a material that is impermeable to water vapor (see Figure on page 19 showing an arrow illustrating the water vapor heading towards the cold trap, which suggests that the enclosure is impermeable to water except for an opening for the cold trap).  Nevertheless, Schwartz teaches an enclosure made of glass which is a material that is impermeable to water (para. 48), and it would have been obvious to make the enclosure out of glass or an impermeable material so that the water vapor can be efficiently collected.
Schwartz further teaches a solar concentrator (910) operable to direct solar energy to the enclosure (920, Fig. 7C), wherein the material of the enclosure can transmit solar energy from the solar concentrator through the enclosure and into the enclosed space (Fig. 7C).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Linne wherein the material of the enclosure can transmit solar energy from the solar concentrator (the solar concentrator taught by Hyatt) through the enclosure and into the enclosed space.  The motivation to combine is so that more light is collected and concentrated onto the soil, thereby resulting in faster sublimation of the water in the soil.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linne Et al., “Extraction of Volatiles from Regolith or Soil on Mars, the Moon, and Asteroids” in view of Peters (US 4290417 A) and Hyatt (US 20190017729 A1), as applied to claim 1, and further in view of Maiti (US 20150107983 A1).
Regarding claim 17, Linne fails to disclose wherein the solar concentrator is a mirror that is generally planar.  However, Maiti teaches a solar concentrator (05, Fig.1) operable to direct solar energy to an enclosure (01+02), wherein the solar concentrator is a mirror that is generally planar.  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Linne to include an additional solar concentrator, wherein the solar concentrator is a mirror that is generally planar.  The motivation to combine is so that more light is collected and concentrated onto the soil, thereby resulting in faster sublimation of the water in the soil.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linne Et al., “Extraction of Volatiles from Regolith or Soil on Mars, the Moon, and Asteroids” in view of Peters (US 4290417 A) and Hyatt (US 20190017729 A1), as applied to claim 1, and as evidenced by NPL, “The Phase Diagram of Water”.
Regarding claim 19, Linne fails to disclose wherein the under the enclosed space is heated to a temperature of between approximately 200 K and approximately 270 K, such that a pressure within the enclosed space defined by the enclosure increases to less than approximately 1 pound per square inch.  
However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
In this case, the temperature and pressure determine the state of water (see NPL, “The Phase Diagram of Water”, below).  The temperature and pressure must be within a certain range, so that the water from the soil can transform from a solid state to a vapor state for collection. 


    PNG
    media_image1.png
    917
    1459
    media_image1.png
    Greyscale

  https://ergodic.ugr.es/termo/lecciones/water1.html

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linne Et al., “Extraction of Volatiles from Regolith or Soil on Mars, the Moon, and Asteroids” in in view of Peters (US 4290417 A) and Hyatt (US 20190017729 A1), as applied to claim 1, and further view of Halacy (US 3337418 A1).
Regarding claim 20, Linne fails to disclose wherein the enclosure further comprises a skirt operable to conform to the surface of the soil.  However, Halacy teaches a solar still having an enclosure (1, Fig. 1), wherein the enclosure further comprises a skirt (4) operable to conform to the surface of the soil.  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Linne wherein the enclosure further comprises a skirt operable to conform to the surface of the soil.  The skirt would provide extra rigidity and strength to the bottom of the enclosure.  

Response to Arguments
Applicant asserts:
Peters is not particularly relevant because the radiators (47, 47') are designed to extract heat from a fluid, such as water. See Peters, column 4, lines 65-67. Further, the radiators of Peters are designed to operate in a terrestrial environment operating at a temperature where the water is liquid and in air where most of the heat transfer occurs via convection, i.e., air flows past the hot radiator and removes heat. The radiators of Peters would not work in "a low pressure environment" (such as on the Moon) as required by Claim 1.

Examiner’s response:
The radiators of the combination can perform heat transfer between the atmosphere (a gaseous fluid) of the environment and the atmosphere inside the container.

Applicant asserts:
The Office Action asserts that Peters teaches a radiator operable to cool the internal chamber to a temperature that is lower than a temperature "within the enclosed space." Applicant respectfully does not agree with this interpretation of Peters. Peters does not describe its radiators as being operable to cool an internal chamber "to a temperature that is lower than a temperature of the soil" within an enclosed space defined by the enclosure.

Examiner’s response:
Peters teaches having a radiator that protrudes into a cooler environment for cooling the water from the container.  The combination of Linne and Peters discloses where the radiator would operate to cool the vapor and liquid collected in the internal chamber to a temperature that is lower than a temperature of the irradiated soil within the enclosed space defined by the enclosure.


Applicant asserts:
The Examiner is using the inventive features of the Applicant's claims as a roadmap to correct the deficiencies of Linne.

Examiner’s response:
The Examiner did not rely on Applicant’s disclosure for the motivation to combine the radiator with the device of Linne.  

Applicant asserts:
Applicant respectfully submits the Office Action has attempted to reconstruct the claimed invention with hindsight using seven disparate prior art references.

Examiner’s response:
The Examiner asserts that reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

Applicant asserts:
Claim 15 is rejected as being obvious over Linne and Schwartz. The Office Action states that Linne fails to teach an enclosure with a body "that is impermeable to water vapor." Office Action, page 7. The Office Action asserts it would be obvious to modify Linne to include "an enclosure made of glass" or an impermeable material "so that the water vapor can be efficiently collected." Office Action, page 7. However, the Office Action does not indicate that the enclosure of Linne is deficient in terms of collecting water vapor.

Examiner’s response:
Linne does not explicitly state that the enclosure is impermeable to water.  Therefore, Schwartz is used to teach an impermeable enclosure, and a discussion is provided for why it would have been advantageous to modify the enclosure of Linne to be impermeable to water. 

Applicant asserts:
Claim 19 is rejected over Linne although the Office Action concedes Linne does not disclose heating an enclosed space within the enclosure to "between approximately 200 K and approximately 270 K" or that a pressure within the enclosed space increases to "less than approximately 1 pound per square inch" as required. The Office Action merely cites MPEP 2144.05(II)(A) and (B). See Office Action, page 9 (stating "The temperature and pressure must be within a certain range so that water can transform from a solid state to a vapor state."). 
Applicant respectfully traverses this rejection. First, it appears that the Office Action has misapplied the requirements of MPEP 2144.05(II) which explains in part, "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical." MPEP 2144.05(II)(A) (Emphasis added). Notably, the Office Action does not indicate where Linne teaches the temperatures and pressures required by Claim 19. 
In order to properly support a rejection on the basis that an invention is the result of 'routine optimization', the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the              claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range.

Examiner’s response:
A temperature and pressure are disclosed on pg. 19 of Linne.  Pg. 19 of Linne was cited in the rejection of claim 1.
Furthermore, the rejection of claim 19 explains why the temperature and pressure are matters of optimization.  

Applicant asserts:
Claim 20 requires the enclosure to have a skirt operable to conform to the surface of the soil. The Office Action admits that Linne does not include this feature. See Office Action, page 10. But the Office Action alleges it would be obvious to modify Linne based on the teaching of Halacy because "the skirt would provide extra rigidity and strength to the bottom of the enclosure." Office Action, page 10 (Emphasis added). 
Applicant does not agree. The device of Linne is apparently sufficiently rigid to support the weight of the rectangular "solar reflector" structure shown positioned as part of the enclosure. See the figure of the Linne, "Beamed Energy" concept reproduced above. The Office Action does not explain why one of ordinary skill in the art would go through the trouble of modifying the system of Linne to give it "extra rigidity and strength". In other words, there is no explanation of why the skilled person would "double up" on rigidity and strength.

Examiner’s response:
The major stresses and strains of the system would be found at the base because the base supports the weight of the device.  Therefore, a person skilled in the art would be motivated to add additional structure at the base to shore up the device.

Applicant’s remaining remarks are either not pertinent to this office action or a response can be found in the rejections. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762